PER CURIAM.
In this action for damages for an alleged assault, brought against a truck driver and a partnership and a corporation as to which it was alleged one or the other was his employer, summary judgment was entered for the partnership and the corporation. The plaintiff appealed and seeks reversal of the summary judgment rendered in favor of the partnership. There were triable issues relating to the liability of the partnership for the alleged assault by its employed driver which could not be resolved on motion for summary judgment, including whether or not an unprovoked assault was made upon the plaintiff, and whether through knowledge of propensities of the driver or in view of the nature of his duties the defendant partnership could be deemed reasonably to have anticipated that its truck driver might commit such an intentional tort. See Dieas v. Associates Loan Co., Fla.1957, 99 So.2d 279; Fields v. Sanders, 29 Cal.2d 834, 180 P.2d 684, 172 A.L.R. 525 (1947); Restatement (Second), Agency § 245 (1958). The summary judgment entered on the motion of the defendant partnership consisting of Paul Marks, Herman Marks, Eugene Marks and Stanley Marks, doing business under the firm name and style of Marks Brothers Construction Company, is hereby reversed.